                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 19-149-JVS

 Defendant     Hugo Gerardo Vazquez                                          Social Security No. 4         5   6     5
       Hugo G Vasquez; Hgo Gerardo Vazquez Cortes;
                                                                             (Last 4 digits)
 akas: Angelica Vazquez; Hugo G Vazquez

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.           03     02      2020

  COUNSEL                                                             Kate Corrigan, Appointed
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Possession of Child Pornography in violation of 18 USC §§ 2252A(a)(5)(B),(b)(2) as charged in the Single Count Information

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of:


It is ordered that the defendant shall pay to the United States a special assessment of $100 pursuant to 18 U.S.C.
§ 3013(a)(2)(A), which is due immediately.

It is ordered that the defendant shall pay restitution in the total amount of $3,500, pursuant to 18 U.S.C. § 2259.

The amount of restitution ordered shall be paid as follows: Victim: Lily; Amount $3,500.

The Court finds from a consideration of the record that the defendant's economic circumstances allow for
restitution payments pursuant to the following schedule: A partial payment of $2,000 shall be paid immediately.
The balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution
remains unpaid after release from custody, monthly payments of at least 10% of defendant's gross monthly income
but not less than $50, whichever is greater, shall be made during the period of supervised release. These payments
shall begin 30 days after the commencement of supervision.

Pursuant to USSG §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine in addition to restitution.

Pursuant to 18 U.S.C. § 3014(a)(3), the additional special assessment of $5,000 is waived based on the defendant’s
indigent status.

The defendant shall comply with General Order No. 18-10.

CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 4
 USA vs.     Hugo Gerardo Vazquez                                      Docket No.:   SACR 19-149-JVS

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Hugo Gerardo
Vazquez, is hereby committed on the Single-Count Information to the custody of the Bureau of Prisons for a term
of 51 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of life under the
following terms and conditions:

              1. The defendant shall comply with the rules and regulations of the United States Probation &
                 Pretrial Services Office and General Order 18-10, including the conditions of probation and
                 supervised release set forth in Section III of General Order 18-10.

              2.     During the period of community supervision, the defendant shall pay the all assessments in
                     accordance with this judgment's orders pertaining to such payment.

              3.     The defendant shall cooperate in the collection of a DNA sample from the defendant.

              4. The defendant shall not commit any violation of local, state, or federal law or ordinance.

              5.     The defendant shall register as a sex offender, and keep the registration current, in each
                     jurisdiction where he resides, where he is an employee, and where he is a student, to the
                     extent the registration procedures have been established in each jurisdiction. When
                     registering for the first time, the defendant shall also register in the jurisdiction in which the
                     conviction occurred if different from his jurisdiction of residence. The defendant shall
                     provide proof of registration to the Probation Officer within 48 hours of registration.


              6. The defendant shall participate in a psychological counseling or psychiatric treatment or a
                 sex offender treatment program, as approved and directed by the Probation Officer. The
                 defendant shall abide by all rules, requirements, and conditions of such program, including
                 submission to risk assessment, and physiological testing, such as polygraph and Abel testing.


              7. As directed by the Probation Officer, the defendant shall pay all or part of the costs of
                 psychological counseling or psychiatric treatment, or a sex offender treatment program, or
                 any combination thereof to the aftercare contractor during the period of community
                 supervision. The defendant shall provide payment and proof of payment as directed by the
                 Probation Officer. If the defendant has no ability to pay, no payment shall be required.


              8. The defendant shall participate in an evaluation by a trained professional, approved by the
                 Probation Office, to assess the defendant's risk to the community as a sex offender. The
                 evaluation may include physiological testing, such as polygraph and Abel testing. The Court
                 authorizes the Probation Officer to disclose the Presentence Report, and any previous mental
                 health evaluations or reports, to the evaluation provider. As directed by the Probation Officer,
                 the defendant shall pay all or part of the costs of the sex offender risk evaluation to the
                 aftercare contractor during the period of community supervision. The defendant shall provide
CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2 of 4
 USA vs.     Hugo Gerardo Vazquez                                    Docket No.:   SACR 19-149-JVS

                     payment and proof of payment as directed by the Probation Officer. If the defendant has no
                     ability to pay, no payment shall be required.


              9. The defendant shall not view or possess any materials, including pictures, photographs,
                 books, writings, drawings, videos, or video games depicting and/or describing child
                 pornography, as defined at 18 U.S.C. § 2256(8), or sexually explicit conduct, as defined at
                 18 U.S.C. §2256(2). This condition does not prohibit the defendant from possessing materials
                 solely because they are necessary to, and used for, a collateral attack, nor does it prohibit him
                 from possessing materials prepared and used for the purposes of his Court-mandated sex
                 offender treatment, when the defendant's treatment provider or the probation officer has
                 approved of his possession of the materials in advance.


              10.           The defendant shall not associate or have verbal, written, telephonic, or electronic
                     communication with any person under the age of 18, except: (a) in the presence of the parent
                     or legal guardian of said minor; and (b) on the condition that the defendant notify said parent
                     or legal guardian of his conviction in the instant offense. This condition does not encompass
                     persons under the age of 18, such as waiters, cashiers, ticket vendors, etc., whom the
                     defendant must interact with in order to obtain ordinary and usual commercial services.

              11.    The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public
                     swimming pools, playgrounds, youth centers, video arcade facilities, or any other places
                     primarily used by persons under the age of 18.


              12.           The defendant shall not affiliate with, own, control, volunteer or be employed in any
                     capacity by a business or organization that causes him to regularly contact persons under the
                     age of 18.


              13.           The defendant's employment shall be approved by the Probation Officer, and any
                     change in employment must be pre-approved by the Probation Officer. The defendant shall
                     submit the name and address of the proposed employer to the Probation Officer at least 10
                     days prior to any scheduled change.


              14.           The defendant shall submit to a search, at any time, with or without warrant, and by
                     any law enforcement or probation officer, of the defendant's person and any property, house,
                     residence, vehicle, papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones,
                     other electronic communication or data storage devices or media, effects and other areas
                     under the offender’s control, upon reasonable suspicion concerning a violation of a condition
                     of supervision or unlawful conduct by the defendant, or by any probation officer in the lawful
                     discharge of the officer's supervision functions.



CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 3 of 4
 USA vs.     Hugo Gerardo Vazquez                                    Docket No.:   SACR 19-149-JVS

              15.           The defendant shall possess and use only those computers and computer-related
                     devices, screen user names, passwords, email accounts, and internet service providers (ISPs)
                     that have been disclosed to the Probation Officer upon commencement of supervision. Any
                     changes or additions are to be disclosed to the Probation Officer prior to the first use.
                     Computers and computer-related devices include personal computers, personal data assistants
                     (PDAs), internet appliances, electronic games, cellular telephones, and digital storage media,
                     as well as their peripheral equipment, that can access, or can be modified to access, the
                     internet, electronic bulletin boards, and other computers.


              16.          All computers, computer-related devices, and their peripheral equipment, used by the
                     defendant shall be subject to search and seizure. This shall not apply to items used at the
                     employment's site, which are maintained and monitored by the employer.


              17.           The defendant shall comply with the rules and regulations of the Computer
                     Monitoring Program. The defendant shall pay the cost of the Computer Monitoring Program,
                     in an amount not to exceed $32 per month per device connected to the internet.


              18.           The defendant shall apply all monies received from income tax refunds, lottery
                     winnings, inheritance, judgments and any anticipated or unexpected financial gains to the
                     outstanding Court-ordered financial obligation.

         The drug testing condition mandated by statute is suspended based on the Court's determination that the
         defendant poses a low risk of future substance abuse.

         The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental
         health evaluations or reports, to the treatment provider. The treatment provider may provide information
         (excluding the Presentence report), to State or local social service agencies (such as the State of California,
         Department of Social Service), for the purpose of the client's rehabilitation.

         It is further ordered that the defendant surrender himself to the institution designated by the Bureau of
         Prisons on or before 12 noon, on May 15, 2020. In the absence of such designation, the defendant shall
         report on or before the same date and time to the United States Marshal located at the United States Court
         House, 411 West Fourth Street, Santa Ana, California 92701.

         Defendant is advised of his right to appeal. The Court recommends that the defendant be housed and
         Mendota or a facility in Southern California.




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 4 of 4
           In addition to the special conditions of supervision imposed above, it is hereby ordered that the
           Standard Conditions of Probation and Supervised Release within this judgment be imposed. The
           Court may change the conditions of supervision, reduce or extend the period of supervision, and at
           any time during the supervision period or within the maximum period permitted by law, may issue a
           warrant and revoke supervision for a violation occurring during the supervision period.



                     3/9/2020
                     Date                                     U. S. District Judge James V Selna
           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the
           U.S. Marshal or other qualified officer.

                                                              Clerk, U.S. District Court


                     3/9/2020                     By          Lisa Bredahl
                     Filed Date                               Deputy Clerk



           The defendant must comply with the standard conditions that have been adopted by this court (set forth
           below).

                     STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                     While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                               Page 5 of 4
 USA vs.        Hugo Gerardo Vazquez                                             Docket No.:     SACR 19-149-JVS


           1.     The defendant must not commit another federal, state, or           9.    The defendant must not knowingly associate with any persons
                  local crime;                                                             engaged in criminal activity and must not knowingly associate
           2.     The defendant must report to the probation office in the                 with any person convicted of a felony unless granted
                  federal judicial district of residence within 72 hours of                permission to do so by the probation officer. This condition
                  imposition of a sentence of probation or release from                    will not apply to intimate family members, unless the court
                  imprisonment, unless otherwise directed by the probation                 has completed an individualized review and has determined
                  officer;                                                                 that the restriction is necessary for protection of the
           3.     The defendant must report to the probation office as                     community or rehabilitation;
                  instructed by the court or probation officer;                      10.   The defendant must refrain from excessive use of alcohol and
           4.     The defendant must not knowingly leave the judicial                      must not purchase, possess, use, distribute, or administer any
                  district without first receiving the permission of the court             narcotic or other controlled substance, or any paraphernalia
                  or probation officer;                                                    related to such substances, except as prescribed by a
           5.     The defendant must answer truthfully the inquiries of the                physician;
                  probation officer, unless legitimately asserting his or her        11.   The defendant must notify the probation officer within 72
                  Fifth Amendment right against self-incrimination as to                   hours of being arrested or questioned by a law enforcement
                  new criminal conduct;                                                    officer;
           6.     The defendant must reside at a location approved by the            12.   For felony cases, the defendant must not possess a firearm,
                  probation officer and must notify the probation officer at               ammunition, destructive device, or any other dangerous
                  least 10 days before any anticipated change or within 72                 weapon;
                  hours of an unanticipated change in residence or persons           13.   The defendant must not act or enter into any agreement with
                  living in defendant’s residence;                                         a law enforcement agency to act as an informant or source
           7.     The defendant must permit the probation officer to                       without the permission of the court;
                  contact him or her at any time at home or elsewhere and            14.   As directed by the probation officer, the defendant must notify
                  must permit confiscation of any contraband prohibited by                 specific persons and organizations of specific risks posed by
                  law or the terms of supervision and observed in plain                    the defendant to those persons and organizations and must
                  view by the probation officer;                                           permit the probation officer to confirm the defendant’s
           8.     The defendant must work at a lawful occupation unless                    compliance with such requirement and to make such
                  excused by the probation officer for schooling, training,                notifications;
                  or other acceptable reasons and must notify the probation          15.   The defendant must follow the instructions of the probation
                  officer at least ten days before any change in                           officer to implement the orders of the court, afford adequate
                  employment or within 72 hours of an unanticipated                        deterrence from criminal conduct, protect the public from
                  change;                                                                  further crimes of the defendant; and provide the defendant
                                                                                           with needed educational or vocational training, medical care,
                                                                                           or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 6 of 4
 USA vs.     Hugo Gerardo Vazquez                                   Docket No.:   SACR 19-149-JVS


             The defendant must also comply with the following special conditions (set forth below).


              STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF
           FINANCIAL SANCTIONS

                   The defendant must pay interest on a fine or restitution of more than $2,500, unless the court
           waives interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date
           of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and
           delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
           applicable for offenses completed before April 24, 1996.

                 If all or any portion of a fine or restitution ordered remains unpaid after the termination of
           supervision, the defendant must pay the balance as directed by the United States Attorney’s Office. 18
           U.S.C. § 3613.

                  The defendant must notify the United States Attorney within thirty (30) days of any change in the
           defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments
           are paid in full. 18 U.S.C. § 3612(b)(l)(F).

                   The defendant must notify the Court (through the Probation Office) and the United States
           Attorney of any material change in the defendant’s economic circumstances that might affect the
           defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also
           accept such notification from the government or the victim, and may, on its own motion or that of a party
           or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also
           18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

                      Payments will be applied in the following order:

                         1. Special assessments under 18 U.S.C. § 3013;
                         2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must
           be paid before the United
                               States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                         3. Fine;
                         4. Community restitution, under 18 U.S.C. § 3663(c); and
                         5. Other penalties and costs.

                     CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO
                                         FINANCIAL SANCTIONS

                  As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a
           signed release authorizing credit report inquiries; (2) federal and state income tax returns or a signed
           release authorizing their disclosure and (3) an accurate financial statement, with supporting
           documentation as to all assets, income and expenses of the defendant. In addition, the defendant must
           not apply for any loan or open any line of credit without prior approval of the Probation Officer.

                The defendant must maintain one personal checking account. All of defendant’s income,
           “monetary gains,” or other pecuniary proceeds must be deposited into this account, which must be used
CR-104 (wpd 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 7 of 4
 USA vs.     Hugo Gerardo Vazquez                          Docket No.:   SACR 19-149-JVS




CR-104 (wpd 10/18)                  JUDGMENT & PROBATION/COMMITMENT ORDER                  Page 8 of 4
 USA vs.     Hugo Gerardo Vazquez                                 Docket No.:   SACR 19-149-JVS




                                                           RETURN

            I have executed the within Judgment and Commitment as follows:
            Defendant delivered on                                   to
            Defendant noted on
            appeal on
            Defendant released on
            Mandate issued on
            Defendant’s appeal
            determined on
            Defendant delivered on                                   to
      at
                the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment
                and Commitment.
                                                                United States Marshal

                                                   By
                     Date                                       Deputy Marshal



                                                        CERTIFICATE

            I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the
            original on file in my office, and in my legal custody.
                                                                Clerk, U.S. District Court

                                                   By
                     Filed Date                                 Deputy Clerk




                                       FOR U.S. PROBATION OFFICE USE ONLY


           Upon a finding of violation of probation or supervised release, I understand that the court may (1)
           revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.


CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 9 of 4
 USA vs.     Hugo Gerardo Vazquez                                Docket No.:   SACR 19-149-JVS

               These conditions have been read to me. I fully understand the conditions and have been
         provided a copy of them.


                     (Signed)
                           Defendant                                       Date




                           U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                         Page 10 of 4
